

	

		II 

		109th CONGRESS

		1st Session

		S. 628

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Lugar (for himself,

			 Mr. Bingaman, Mr. Durbin, and Mr.

			 Bunning) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To provide for increased planning and

		  funding for health promotion programs of the Department of Health and Human

		  Services.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Health Promotion Funding Integrated

			 Research, Synthesis, and Training Act or the

			 Health Promotion FIRST Act.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Lifestyle factors are

			 responsible for almost half of the premature deaths in developed nations, and a

			 large portion of the deaths in developing nations.

			

				(2)

				Lifestyle factors are a

			 primary cause of the 6 leading causes of death in the United States, including

			 heart disease, cancer, stroke, respiratory diseases, accidents, and diabetes,

			 which account for almost 75 percent of all deaths in the United States.

			

				(3)

				A significant portion of the

			 health disparities in the United States are caused by lifestyle factors, which

			 could be improved by health promotion programs.

			

				(4)

				The United States is

			 experiencing epidemics in diabetes and obesity among adults and children, at

			 the same time a majority of the population is sedentary and eats an unhealthy

			 diet.

			

				(5)

				Health promotion programs

			 have been shown to be effective in improving health knowledge, attitudes,

			 behaviors and conditions, and delaying disability in older age.

			

				(6)

				Per capita medical care costs

			 in the United States are more than double those of all but 2 other countries in

			 the world, yet the United States ranks 24th in terms of disability adjusted

			 life expectancy, infant mortality, and other positive lifestyle

			 measures.

			

				(7)

				Medical care costs are second

			 only to education in State government budgets.

			

				(8)

				Lifestyle factors are

			 responsible for at least 1/4 of employer’s medical care

			 costs in the United States.

			

				(9)

				Health promotion programs

			 have been shown to be effective in reducing medical costs and enhancing

			 productivity.

			

				(10)

				Significant gaps exist in the

			 basic and applied research base of health promotion regarding how to best reach

			 and serve people of color, low-income people, people with little formal

			 education, children, and older adults, how to create long-term health

			 improvements, how to create supportive environments, and how to address gender

			 issues. More focused research can reduce these gaps.

			

				(11)

				Significant gaps exist

			 between the best and the typical health promotion programs. Better synthesis

			 and dissemination of results can reduce these gaps.

			

				(12)

				The genomic revolution will

			 soon allow genetic information to be used to identify individual susceptibility

			 to common disorders such as heart disease, diabetes, cancer, stroke, and

			 respiratory diseases, and the most effective method to prevent many of these

			 diseases will be health promotion.

			

				(13)

				Health promotion is the most

			 effective strategy to achieve a majority of the major objectives in Healthy

			 People 2010 Objectives for the United States developed by the Department of

			 Health and Human Services.

			

				(14)

				A significant increase in

			 demand for health promotion programs is expected in the next decade and a

			 stable infrastructure must be in place to ensure continual development of the

			 health promotion science base to be able to service this demand

			 effectively.

			

				(15)

				Health promotion is the art

			 and science of motivating people to enhance their lifestyles to achieve

			 complete health, not just the absence of disease. Complete health involves a

			 balance of physical, mental, and social health.

			

				(16)

				Health promotion programs

			 focus on practices such as exercising regularly, eating a nutritious diet,

			 maintaining a healthy weight, managing stress, avoiding dangerous substances

			 such as tobacco and illegal drugs, drinking alcohol in moderation or not at

			 all, driving safely, being wise consumers of health care, and a number of other

			 health related practices.

			

				(17)

				The most effective health

			 promotion programs include a combination of strategies to increase awareness,

			 facilitate behavior change, and develop cultures and physical environments that

			 encourage and support healthy lifestyle practices.

			

				(18)

				Health promotion programs can

			 be provided in family, clinical, child care, school, workplace, Federal, State,

			 and community settings.

			

			3.

			Health promotion research and dissemination

			The

			 Public Health Service Act

			 (42 U.S.C.

			 201 et seq.) is amended by adding at the end the

			 following:

			

				

					XXIX

					Health promotion research and dissemination

					

						A

						Coordination of programs of the Department of Health and

				Human Services

						

							2901.

							Plan for health promotion programs

							

								(a)

								In general

								The Secretary shall

				develop, and periodically review and as appropriate revise, a plan in

				accordance with this section for activities of the Department of Health and

				Human Services relating to health promotion. The plan shall include provisions

				for coordinating all such activities of the Department, including activities

				under section 1701 to—

								

									(1)

									formulate national goals,

				and a strategy to achieve such goals, with respect to health information and

				health promotion, preventive health services, and education in the appropriate

				use of health care;

								

									(2)

									analyze the necessary and

				available resource for implementing the goals and strategy formulated pursuant

				to paragraph (1), and recommend appropriate educational and quality assurance

				policies for the needed manpower resources identified by such analysis;

								

									(3)

									undertake and support

				necessary activities and programs to—

									

										(A)

										incorporate appropriate

				health promotion concepts into our society, especially into all aspects of

				education and health care;

									

										(B)

										increase the application

				and use of health knowledge, skills, and practices by the general population in

				its patterns of daily living; and

									

										(C)

										establish systematic

				processes for the exploration, development, demonstration, and evaluation of

				innovative health promotion concepts; and

									

									(4)

									undertake and support

				research and demonstration programs relating to health information and health

				promotion, preventive health services, and education in the appropriate use of

				health care.

								

								(b)

								Basic and applied science

								The plan developed under

				subsection (a) shall contain provisions to address how to best develop the

				basic and applied science of health promotion, including—

								

									(1)

									a research agenda;

								

									(2)

									an identification of the

				best combination of Federal agency, university, and other community resources

				most qualified to pursue each of the components of such agenda;

								

									(3)

									protocols to facilitate

				ongoing cooperation and collaboration among the Federal agencies to pursue the

				agenda; and

								

									(4)

									budgetary requirements with

				respect to the agenda.

								

								(c)

								Dissemination of information

								The plan developed under

				subsection (a) shall contain provisions to address how to best synthesize and

				disseminate health promotion research findings to scientists, professionals,

				and the public, including provisions for the following:

								

									(1)

									Protocols for ongoing

				monitoring of all health promotion research.

								

									(2)

									Preparation of systematic

				reviews and meta-analyses.

								

									(3)

									Distillation of findings

				into practice guidelines for programs offered in clinical, workplace, school,

				home, neighborhood, municipal, and State settings.

								

									(4)

									Strategies to incorporate

				findings into college, university, and continuing educational curriculum for

				all related health professions.

								

									(5)

									Communication of key

				findings to policy makers in business, government, educational and community

				settings who influence investment decisions.

								

									(6)

									Identification of the

				optimal combination of government agencies to coordinate the matters referred

				to in paragraphs (1) through (5).

								

								(d)

								Support and development of professional and scientific

				community

								The plan developed under

				subsection (a) shall contain provisions to address how to best support and

				develop the health promotion professional and scientific community through

				enhancement of existing or development of new professional

				organizations.

							

								(e)

								Integration of health promotion; internal Department

				activities

								The plan developed under

				subsection (a) shall contain provisions to address how resources, policies,

				structures, and legislation within the Department of Health and Human Services

				can best be modified or developed to integrate health promotion into all health

				professions and sectors of society and make health promoting opportunities

				available to all members of the public.

							

								(f)

								Integration of health promotion external activities

								The plan developed under

				subsection (a) shall contain provisions to address how overall Federal

				Government policies, structures, and legislation external to the Department of

				Health and Human Services can best be modified or developed to integrate health

				promotion into all health professions and sectors of society and to make health

				promoting opportunities available to all individuals.

							

								(g)

								Perspectives

								Due to 30 years of

				experience showing that traditional medical and educational approaches are not

				sufficient to motivate people to make and sustain basic health behavior

				changes, in developing the plan under subsection (a), the Secretary shall seek

				perspectives from individuals representing a diverse range of disciplines,

				including the following areas:

								

									(1)

									Agriculture.

								

									(2)

									Anthropology.

								

									(3)

									Child development.

								

									(4)

									City planning.

								

									(5)

									Commerce.

								

									(6)

									Economics.

								

									(7)

									Environmental planning and

				design.

								

									(8)

									Exercise physiology.

								

									(9)

									Financial analysis.

								

									(10)

									Health education.

								

									(11)

									Health policy.

								

									(12)

									Individual

				psychology.

								

									(13)

									Management.

								

									(14)

									Medicine.

								

									(15)

									Nursing.

								

									(16)

									Nutrition organization

				psychology.

								

									(17)

									Taxation.

								

									(18)

									Transportation

				planning.

								

								(h)

								Authorization of appropriations

								For the purpose of carrying

				out this section, there are authorized to be appropriated $6,000,000 for fiscal

				year 2006, $4,000,000 for fiscal year 2007, and $3,000,000 for each of fiscal

				years 2008 through 2010. Such authorization is in addition to other

				authorizations that are available for carrying out such purpose.

							

						B

						Basic science programs through national institutes of

				health

						

							2911.

							Basic science

							

								(a)

								Plan

								The Director of the

				National Institutes of Health (referred to in this subtitle as

				NIH), acting through the Office of Behavioral and Social

				Sciences Research, shall develop, and periodically review and as appropriate

				revise, a plan on how to best develop the basic science of health promotion

				through the NIH agencies. The plan shall be consistent with and shall elaborate

				upon applicable provisions of the Departmental plan under section

				2901(a).

							

								(b)

								Certain components of plan

								The plan developed under

				subsection (a) shall include the following provisions:

								

									(1)

									A research agenda to

				develop the basic science of health promotion.

								

									(2)

									Recommendations on funding

				levels for the various areas of research on such agenda.

								

									(3)

									Recommendations on the best

				combination of NIH agencies and non-Federal entities to carry out research

				under the agenda.

								

								(c)

								Allocation of resources

								Subject to compliance with

				appropriation Acts, the plan developed under subsection (a) shall provide for

				the allocation of resources for research under such plan relative to other

				areas of health, as appropriate taking into account the burden of lifestyle

				factors on morbidity and mortality, and the progress likely in advancing the

				science of health promotion given the current and evolving level of science on

				health promotion, and the relative cost of conducting research on health

				promotion compared to other areas of research.

							

							2912.

							Early research programs

							

								(a)

								Plan

								The Director of NIH, acting

				through the Office of Behavioral and Social Sciences Research, shall conduct or

				support early research programs and research training regarding health

				promotion.

							

								(b)

								Funding

								

									(1)

									Authorization of appropriations

									For the purpose of carrying

				out subsection (a), there is authorized to be appropriated $30,000,000 for

				fiscal year 2006. Such authorization is in addition to other authorizations

				that are available for carrying out such purpose.

								

									(2)

									Reservation

									The Secretary shall reserve

				not less than 90 percent of the amount appropriated under paragraph (1) to

				carry out subsection (a) through the awarding of grants, cooperative

				agreements, or contracts to public and private entities, including

				universities, hospitals, research organizations and health promotion venders.

				Of the amounts so reserved, the Secretary shall designate a portion of such

				amounts to support research training under subsection (a) to enhance the skills

				and increase the numbers of scientists trained in health promotion.

								

						C

						Applied research programs through Centers for Disease Control

				and Prevention

						

							2921.

							Research agenda

							The Secretary, acting

				through the Director of the Centers for Disease Control and Prevention

				(referred to in this subtitle as the Director of CDC), shall

				develop, and periodically review and as appropriate revise, a plan that

				establishes for such Centers a research agenda regarding health promotion. The

				plan shall be consistent with and shall elaborate upon applicable provisions of

				the Departmental plan developed under section 2901(a).

						

							2922.

							Health Promotion Research Centers

							

								(a)

								Authorization

								The Director of the

				National Center for Chronic Disease Prevention and Health Promotion (referred

				to in this section as the Director) shall award grants, on a

				competitive basis, to eligible entities to enable such entities to develop

				Health Promotion Research Centers (referred to in this section as

				Centers).

							

								(b)

								Eligible entity

								In this section, the term

				eligible entity includes—

								

									(1)

									institutions of higher

				education;

								

									(2)

									public and private research

				institutions;

								

									(3)

									departments or schools

				of—

									

										(A)

										business;

									

										(B)

										city planning;

									

										(C)

										education;

									

										(D)

										nursing;

									

										(E)

										psychology;

									

										(F)

										public policy;

									

										(G)

										transportation; and

									

										(H)

										social work; and

									

									(4)

									private research,

				membership, or service organizations.

								

								(c)

								Application

								An eligible entity that

				desires to receive a grant under this section shall submit an application to

				the Director at such time, in such manner, and containing such information as

				the Director may require. An eligible entity may apply for not more than 3

				grants each with a duration of 5-years.

							

								(d)

								Awarding of grants

								

									(1)

									Number of Centers

									The Director shall award

				grants for the development of not more than—

									

										(A)

										5 new Centers in fiscal

				year 2006;

									

										(B)

										5 new Centers in fiscal

				year 2007;

									

										(C)

										5 new Centers in fiscal

				year 2008;

									

										(D)

										5 new Centers in fiscal

				year 2009;

									

										(E)

										5 new Centers in fiscal

				year 2010; and

									

										(F)

										5 new Centers in fiscal

				year 2011.

									

									(2)

									Grant period and award amount

									Grants awarded under this

				section shall be for a period of 5 years. A grant award shall be in an amount

				not to exceed—

									

										(A)

										$500,000 in the first year

				of the grant award;

									

										(B)

										$1,000,000 in the second

				year of the grant award; and

									

										(C)

										$2,000,000 in each of the

				third, fourth, and fifth years of the grant award.

									

									(3)

									Focus of Centers

									In awarding grants under

				this section, the Director shall ensure that—

									

										(A)

										not less than 1 Center

				concentrates the Center’s efforts on developing the applied science of health

				promotion in each of the following areas:

										

											(i)

											the workplace;

										

											(ii)

											schools;

										

											(iii)

											families;

										

											(iv)

											clinical settings;

				and

										

											(v)

											community settings;

				and

										

										(B)

										not less than 1 other

				Center focuses the Center’s work on each of the following areas:

										

											(i)

											program evaluation;

										

											(ii)

											training and support of the

				health promotion professional workforce; and

										

											(iii)

											health promotion policy at

				the Federal, State, and local level.

										

								(e)

								Uses of funds

								

									(1)

									In general

									

										(A)

										Provision of advice and organization

										A Center that is developed

				from funds from a grant awarded under this section shall invest approximately

				10 percent of the Center’s staff time and resources to—

										

											(i)

											forming relationships with,

				and providing limited ongoing advice to, health departments in the county and

				State where the entity is located; and

										

											(ii)

											organizing local networks

				of scientists, program managers, vendors, and other professionals interested in

				health promotion and disease prevention.

										

										(B)

										Use of outside providers

										When conducting

				intervention research or research on other health promotion programs, a Center

				that is developed from funds from a grant awarded under this section shall

				review the capabilities of local nonprofit and for-profit program providers to

				provide the programming and services required for the programs. The Center

				shall use such program providers if the program providers provide a clear

				quality and cost advantage relative to developing such capabilities

				internally.

									

										(C)

										Addressing priorities and research agenda

										A Center that is developed

				from funds from a grant awarded under this section shall address the priorities

				identified in the health promotion research agendas developed by the Centers

				for Disease Control and Prevention, the National Science Foundation, and the

				Department of Health and Human Services.

									

									(2)

									Permissive uses

									An eligible entity that

				receives a grant under this section may use the grant funds for faculty

				salaries, student fellowships, outreach to the local community, research,

				program development, or program administration.

								

									(3)

									Administrative costs

									An eligible entity that

				receives a grant under this section may expend not more than 15 percent of the

				grant funds on administrative costs.

								

							2923.

							Extramural research program

							

								(a)

								Outreach

								In carrying out the

				Extramural Research Program of the Centers for Disease Control and Prevention,

				the Director of CDC shall make an effort to attract grant applications from

				groups with extensive experience in providing programs but limited experience

				in developing research grants or conducting research, or both. Such efforts

				shall include proactive outreach to such groups, providing planning grants to

				fund development of grant proposals, and providing technical assistance for the

				design portion of the grant application.

							

								(b)

								Applied science of health promotion

								In carrying out the

				Extramural Research Program of the Centers for Disease Control and Prevention,

				the Director of CDC shall devote a portion of research funding to developing

				the applied science of health promotion for workplace, school, family,

				clinical, and community settings.

							

							2924.

							Workplace health program

							

								(a)

								In general

								The Director of CDC shall

				carry out a program—

								

									(1)

									to develop a research

				agenda for workplace health promotion and shall seek perspectives from a wide

				range of workplace health promotion program practitioners and scientists in

				developing such agenda;

								

									(2)

									of research that addresses

				the important issues identified in the research agenda under paragraph (1);

				and

								

									(3)

									to support synthesis of

				findings made in such research and to disseminate information to educators,

				practitioners, business leaders, and health policy leaders.

								

								(b)

								Authorization of appropriations

								For the purpose of carrying

				out subsection (a), there are authorized to be appropriated $6,000,000 for

				fiscal year 2006, $8,000,000 for fiscal year 2007, $11,000,000 for fiscal year

				2008, $15,000,000 for fiscal year 2009, and $20,000,000 for fiscal year

				2010.

							

							2925.

							Certain requirements

							

								(a)

								General goal of programs

								The Director of CDC shall

				ensure that programs carried out pursuant to this subtitle are consistent with

				the general goal of developing the most effective individual and group

				strategies for clinical, workplace, school, and community based programs

				regarding health promotion.

							

								(b)

								Reservation for award to public and private entities

								

									(1)

									In general

									Of the amounts made

				available under this subtitle, the Director of CDC shall reserve not less than

				75 percent for the awarding of grants, cooperative agreements, or contracts to

				public and private entities, including universities, hospitals, research

				organizations, and local and national health promotion venders through

				collaborative efforts.

								

									(2)

									Requirement for State and local health departments

									Awards made to State and

				local health departments pursuant to this title shall be made on the condition

				that the departments develop a basic staff infrastructure to manage the

				programs for which the awards are made. With respect to such condition, the

				departments may contract with providers in the communities involved to secure

				programs and skills required to carry out the programs.

								

						D

						Other programs and policies

						

							2931.

							Modification of applications award process to attract most

				qualified scientists and practitioners; developing health promotion

				infrastructure

							

								(a)

								Modification of awards application process

								In awarding grants,

				cooperative agreements, and contracts under this title, the Secretary shall

				modify the application process to attract the most qualified individuals and

				organizations, rather than those individuals and organizations that are most

				sophisticated with respect to the applications processes.

							

								(b)

								General priority of developing health promotion

				infrastructure

								The Secretary shall ensure

				that programs carried out pursuant to this title are consistent with the

				general priority of developing the health promotion infrastructure among

				universities, nonprofit organizations, and for-profit organizations, rather

				than increasing the size of State or local governments or the Federal

				Government.

							.

		

